AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Jane Marie O'Brien,                             )
                            Plaintiff                               )
                        v.                                          )       Civil Action No.        8:18-cv-00206-RBH
    Commissioner Social Security Administration,                    )
                           Defendant                                )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)               the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of           %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the Commissioner’s decision is reversed and the action is remanded for further administrative action.


This action was (check one):
 tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable R. Bryan Harwell.


Date:    December 28, 2018                                                 ROBIN L. BLUME, CLERK OF COURT


                                                                                     s/Ashley Buckingham, Deputy Clerk
                                                                                         Signature of Clerk or Deputy Clerk
